Citation Nr: 0938321	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to non-service connected burial allowance and/or 
plot or interment allowance.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1952 to August 
1954, including service in the Korean War.  The appellant in 
this case is the Veteran's brother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO decision which denied 
the benefits sought on appeal.  A hearing at the RO was held 
in August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.  

2.  At the time of his death, the Veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.  

3.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  

4.  The Veteran is not buried in a state or national 
cemetery.  

CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits and/or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. 
§§ 3.954, 3.1600, 3.1605 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the law, and not the evidence, is dispositive 
in the claim on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive); see also 
VAOPGCPREC 5-2004.  Therefore, the Board finds that no 
further action is necessary under the VCAA and that the case 
is ready for appellate review.  

Laws & Regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600(b).  

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA.  38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Expenses are also 
payable if the veteran died while traveling pursuant to VA 
authorization and at VA expense for the purpose of 
examination, treatment, or care.  38 C.F.R. § 1605(a).  

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:  

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or 

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or 

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and 

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and 

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303.  

Analysis

In this case, the Certificate of Death shows that the Veteran 
died in a private hospital in May 2007.  Thus, the record 
does not show, nor does the appellant contend, that the 
Veteran died while admitted to a VA facility, or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment, or care.  Further, it is 
undisputed that at the time of his death in May 2007, the 
Veteran was not in receipt of pension or compensation (nor 
was he in receipt of military retirement pay); nor did he 
have a pending claim for such benefits; and although he was a 
veteran of wartime service, he was not discharged or released 
from active service for a disability incurred or aggravated 
in service with attendant conditions involving the body being 
held by a state and unclaimed.  It is therefore undisputed 
that the requirements for VA burial benefits have not been 
met under 38 C.F.R. § 3.1600 or 38 C.F.R. § 3.1605.  

As noted above, burial benefits are also available for a 
person who dies from nonservice-connected causes while 
properly hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c); see 
38 U.S.C.A. §§ 1701, 1703 (West 2002).  In this case, the 
Veteran died in a private medical facility, not a VA 
facility.  As such, the only way benefits can be authorized 
is if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.  

For burial allowance purposes, the term "hospitalized by 
VA" means authorized admission to a VA facility for 
hospital, nursing home, or domiciliary care; authorized 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C.A. § 1703 (pertaining to non-
VA facilities which have contracted with VA to furnish 
hospital care or medical services); authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission 
(transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 
U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA 
facility" means facilities over which VA has direct 
jurisdiction; government facilities for which VA contracts; 
and public or private facilities at which VA provides 
recreational activities for patients.  38 U.S.C.A. § 1701(3).  

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
Veteran's death he was admitted to a VA facility for 
hospital, nursing home or domiciliary care.  See 38 U.S.C.A. 
§§ 1710, 1711 (West 2002).  Furthermore, the private medical 
facility that the Veteran was admitted to was not under 
contract with VA.  See 38 U.S.C.A. § 1703.  

The Board has also considered whether the Veteran is entitled 
to nonservice-connected burial benefits based upon the 
provisions of 38 C.F.R. § 3.954.  This regulation provides 
that, when any person who had a status under any law in 
effect on December 31, 1957, which afforded entitlement to 
burial benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 U.S.C.A. Chapter 23.  38 U.S.C.A. 
§ 2305; 38 C.F.R. § 3.954.  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the 
eligibility of persons entitled to burial benefits, after 
changes to the laws governing the benefits were made in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act).  

In a precedent opinion, legally binding on VA and the Board, 
the VA General Counsel held that those "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from current eligibility requirements in the law.  
See VAOPGCPREC 9-2003.  Specifically, the General Counsel 
held that 38 U.S.C.A. § 2305 preserves rights individuals had 
under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that 
fell within the scope of the laws defining classes of 
individuals potentially eligible under Chapter 23 of Title 
38.  However, veterans with wartime service prior to January 
1, 1958, as is the case here, were held to be not exempted by 
Section 2305 from the amendments to eligibility criteria for 
nonservice-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a) enacted by the Omnibus 
Budget Reconciliation Act of 1981, Public Law No. 97-35, 
which eliminated wartime service, per se, as a basis of 
eligibility.  Therefore, burial benefits may not be awarded 
on that basis.  

Additionally, the record shows, for reasons similar to those 
set out above, that the appellant is not entitled to a plot 
or interment allowance.  The requirements for eligibility for 
a burial allowance have not been met, and the Veteran was not 
buried in a state or national cemetery.  Rather, the 
certificate of death reflects that the Veteran was buried at 
St. Peters Cemetery in Washington, Missouri, a privately 
owned and operated facility.  Therefore, a burial allowance 
is not warranted under  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  

The Board acknowledges the Veteran's honorable service in 
defense of our Nation from 1952 to 1954.  However, in this 
case, the law is dispositive of the matter, and VA is bound 
by the statutes enacted by Congress.  Therefore, while we are 
deeply sympathetic with the appellant's loss, we find that a 
preponderance of the evidence is against the appellant's 
claim for nonservice-connected burial benefits.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


